internal_revenue_service date number info release date the honorable tom latham u s house of representatives washington d c attention hayden milberg dear mr latham cor-121222-00 uil this letter is in response to your inquiry dated date on behalf of your constituent organization disagrees with the internal revenue service’s policy of allowing the bills sent by christian science practitioners for their prayers to be deducted from income taxes as ‘medical care expenses ’ questions stem from a misunderstanding of the law and the we believe published guidance promulgated thereunder on date a kathie kiss from my staff spoke with hayden milberg of your staff about how to best respond as a result of that conversation we are pleased to provide the following general information which we hope will be helpful to you when you reply to sec_213 of the internal_revenue_code allows a deduction for expenses paid for medical_care medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body several factors such as the taxpayer’s purpose or motive the effect of purchased goods or services on the illness and the origin of the expense are relevant in determining whether an expenditure constitutes medical_care a further question is whether the treatment was so proximate in time to the onset recurrence or continuance of the disease or condition as to make the condition the true occasion of the expenditure 12_tc_409 the determination of what is medical_care depends on the nature of the services rendered not on the experience qualifications or title of the person rendering them 12_tc_161 once it is determined that the nature of the service is medical the deductible expense includes payments for services rendered by physicians surgeons dentists optometrists chiropractors osteopaths qualified psychiatrists and psychologists authorized christian science practitioners or any other practitioners who perform the service even though they are not required_by_law to be or are not even though required_by_law licensed certified or otherwise qualified to perform such services revrul_55_261 1955_1_cb_307 as modified by revrul_63_91 1963_1_cb_54 again i hope this information is helpful please call a katharine j kiss identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
